Order filed, August 30, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00287-CR
                                          &
                                  NO. 14-12-00288-CR
                                    ____________

                   KELLYE HENSKE CARTWRIGHT, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                        On Appeal from the 21st District Court
                              Washington County, Texas
                        Trial Court Cause No. 13,934 & 14,493


                                        ORDER

       The reporter’s record in this case was due July 4, 2012, 2012. See Tex. R. App. P.
35.1. On July 18, 2012, this court ordered the court reporter to file the record within 30
days. The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.
       We order Carolee Murray, the official court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If
Carolee Murray does not timely file the record as ordered, we will issue an order
directing the trial court to conduct a hearing to determine the reason for the failure to file
the record.



                                       PER CURIAM